UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6376


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

           v.

ROBERT CY MANN, a/k/a B,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-RAJ-TEM-12)


Argued:   January 26, 2010                 Decided:   April 9, 2010


Before MOTZ, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Richard Daniel Cooke, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellant.       Jenifer Wicks,
Washington, D.C., for Appellee.    ON BRIEF: Dana James Boente,
United   States  Attorney,   Alexandria,   Virginia;   Darryl  J.
Mitchell, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A jury convicted Robert Mann of possession with intent to

distribute       crack    cocaine     and       distribution   of     cocaine,    in

violation of 21 U.S.C. § 841(a)(1).                  On January 15, 1999, the

district court held a hearing to determine the drug quantities

involved and sentenced Mann to 252 months’ imprisonment on each

count,    to   run   concurrently,          plus    five   years     of   supervised

release for each count, also to run concurrently.

     On May 27, 2008, Mann moved for a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006) and the crack cocaine

amendment to the United States Sentencing Guidelines (“U.S.S.G.”

or “Guidelines”).          U.S.S.G. app. C, amends. 706, 711.               On July

14, 2008, the district court denied the motion, finding Mann

“ineligible for an adjustment of sentence, as [his] drug weight

exceeds 4.5 kilograms of cocaine base.”

     On July 22, Mann moved pro se to alter or amend the July 14

order, pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure.       The district court construed this motion as one for

reconsideration and appointed counsel to represent Mann.                          On

January    26,    2009,     the     district       court   granted    the    motion,

explaining that “after further review, . . . the record of the

sentencing       hearing     does     not       sufficiently       establish     that

Petitioner was explicitly held responsible for 4.5 kilograms of

crack cocaine.”      The Government noted this appeal.

                                            2
       We heard oral argument in this case on the same day as we

heard argument in United States v. Goodwyn, 596 F.3d 233 (4th

Cir. 2010).       In Goodwyn, the Government asserted that a district

court    does    not    have     jurisdiction           to    reconsider         a     months-old

order     granting       or     denying         a     § 3582       motion        for     sentence

reduction.       We agreed, holding that the district court in that

case lacked the authority to further reduce Goodwyn’s sentence

after initially granting his § 3582(c)(2) motion.

       Although represented by the same attorney, the Government

did not take the same approach in its brief in this case as it

had in Goodwyn.          On brief in the case at hand, the Government

made     no     jurisdictional            argument.               Failure        to     challenge

jurisdiction,         however,       does    not      eliminate      the     need       for     this

court “to satisfy itself not only of its own jurisdiction, but

also that of the lower courts in a cause under review.”                                       United

States v. Poole, 531 F.3d 263, 270 (4th Cir. 2008) (internal

quotation marks omitted).

       Accordingly,          after    issuing         our     opinion       in    Goodwyn,        we

requested supplemental briefing in this case, affording Mann the

opportunity to show a basis for jurisdiction here.                                    Mann offers

no     legal    authority       for       the       sentence      reduction           other     than

§ 3582(c)(2).          Rather,       in     addition         to   simply     protesting          the

result in Goodwyn, Mann only argues that the district court in

his    case     had    the    authority         to    reduce       his   sentence         because

                                                3
“[u]nlike in Goodwyn, here, the trial court did not grant a

reduction in sentence twice.”               Supp. Br. of Appellee at 2. *             Our

holding    in   Goodwyn     forecloses          this     argument,    for   we    there

explained:

     When the Sentencing Commission reduces the Guidelines
     range   applicable  to   a  prisoner’s   sentence, the
     prisoner has an opportunity pursuant to § 3582(c)(2)
     to persuade the district court to modify his sentence.
     If the result does not satisfy him, he may timely
     appeal it. But he may not, almost eight months later,
     ask the district court to reconsider its decision.

Goodwyn, 596 F.3d at 236.

     Thus,      the    district    court        lacked     jurisdiction     to    grant

Mann’s    second      request    for    a   sentence       reduction    pursuant       to

§ 3582(c)(2).         We therefore vacate the January 26, 2009 order

granting   Mann’s       motion    for   reconsideration         and    reducing       his

sentence   to    188    months’    imprisonment          on   each    count,     to   run

concurrently.         We remand the case for reinstatement of the 252-

month concurrent sentences pronounced on January 15, 1999 and

affirmed in the July 14, 2008 order.

                                                              VACATED AND REMANDED




     *
        Mann also contends that the Government waived any
arguments challenging the district court’s jurisdiction, but, of
course, “subject-matter jurisdiction can never be forfeited or
waived” because “it involves a court’s power to hear a case.”
United States v. Hartwell, 448 F.3d 707, 715 (4th Cir. 2006)
(internal quotation marks omitted).


                                            4